Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim Status
Claims 1, 3, 9, 25 and 28-30 are pending. Claims 1 and 28 have been amended. Claims 1, 3, 9, 25 and 28-30 are being examined in this application. 

Claim Rejections - 35 USC § 103
The rejection of claims 1, 3, 9 and 28-29 as unpatentable under 35 USC 103(a) over Rupp et al. and Ogden et al. is withdrawn in view of the amendments to the claims.
The rejection of claims 1, 3, 9, 25 and 28-30 as unpatentable under 35 USC 103(a) over Rupp et al., Ogden et al. and Breedt et al. is withdrawn in view of the amendments to the claims.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This is a new rejection.
Claims 1, 3, 9 and 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rupp et al. (J Antimicrob Chemother. 2001 May; 47(5):705-707) in Biavasco et al. (Antimicrob Agents Chemother. 1997 Oct;41(10):2165-72) and Ogden et al. (Advance data from vital and health statistics, number 347, October 27, 2004).
Rupp et al. teach that a rat central venous catheter (CVC) infection model was used to assess the activity of LY333328 (i.e. oritavancin) against vancomycin-resistant Enterococcus faecium (VRE) (abstract).
Rupp et al. further teach that twenty-four hours after the inoculation of bacteria, eight rats were treated with a single 20 mg/kg injection of LY333328 administered via the CVC (page 705, right column, 2nd para).
Rupp et al. also teach that LY333328, administered as a single dose, exhibited excellent activity against VRE1227 in a rat model of CVC infection (page 707, left column, 3rd para).
Rupp et al. do not teach: 1) the claimed bacteria; 2) the single dose comprises at least 1200 mg oritavancin; and 3) the subject is human.
Biavasco et al. teach that LY333328 (i.e. oritavancin) has bacterial activity against Staphylococcus epidermidis and Staphylococcus haemolyticus (Table 1).
Ogden et al. teach that in 1992-2002 mean weight of men 20 years and over was almost 190 pounds (i.e. 86 kg) while among women the mean weight was approximately 163 pounds (i.e. 74 kg) (page 2, middle column, 1st para).
It would have been obvious to one of ordinary skill in the art to intravenously administer a single dose of 20mg/kg oritavancin to humans suffering from bacterial infections caused by Staphylococcus epidermidis and/or Staphylococcus haemolyticus Staphylococcus epidermidis and Staphylococcus haemolyticus.
The skilled artisan would have been motivated to administer a single dose ranging from approximately 1480 to 1720 mg because Rupp et al. teach administering a single dose of 20 mg/kg oritavancin, and Ogden et al. teach that the mean weight of humans ranging from approximately 74 kg to 86 kg.

This is a new rejection.
Claims 1, 3, 9, 25 and 28-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rupp et al. (J Antimicrob Chemother. 2001 May; 47(5):705-707) in view of Biavasco et al. (Antimicrob Agents Chemother. 1997 Oct;41(10):2165-72) and Ogden et al. (Advance data from vital and health statistics, number 347, October 27, 2004) as applied to claims 1, 3, 9 and 28-29 above, and further in view of Sasaki et al. (British Journal of Dermatology 2003; 148: 46–50).
The teachings of Rupp et al., Biavasco et al. and Ogden et al. with respect to claims 1, 3, 9 and 28-29 have been discussed above.
Rupp et al., Biavasco et al. and Ogden et al. do not teach the bacterial infection is a bacterial skin infection.
Sasaki et al. teach that Staphylococcus skin infection is characterized by the infiltration of numerous neutrophils within the epidermis, and further teach that the effects of staphylococci on cytokine production from keratinocytes was investigated to elucidate the mechanisms of neutrophil infiltration within the epidermis in cutaneous microbial infection (Summary).
S. epidermidis induced directly cytokines IL-6 and IL-8 production from human keratinocytes without activated macrophages (page 50, left column, 2nd para).
It would have been obvious to one of ordinary skill in the art at the time of the invention to treat cutaneous infections caused by S. epidermidis by administering a single dose of 20 mg/kg oritavancin because Sasaki et al. teach that S. epidermidis induced directly cytokines IL-6 and IL-8 production from human keratinocytes (i.e. the mechanisms of neutrophil infiltration within the epidermis in cutaneous microbial infection), and further because Biavasco et al. teach that oritavancin has bacterial activity against Staphylococcus epidermidis and Staphylococcus haemolyticus, and Rupp et al. teach that a single dose of 20 mg/kg oritavancin exhibited excellent activity against vancomycin-resistant Enterococcus falyecium.
The skilled artisan would have been motivated to administer a single dose ranging from approximately 1480 to 1720 mg because Rupp et al. teach administering a single dose of 20 mg/kg oritavancin, and Ogden et al. teach that the mean weight of humans ranging from approximately 74 kg to 86 kg.
	
This is a new rejection.
Claims 1, 3, 9, 25 and 28-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rupp et al. (J Antimicrob Chemother. 2001 May; 47(5):705-707) in view of Biavasco et al. (Antimicrob Agents Chemother. 1997 Oct;41(10):2165-72) and Ogden et al. (Advance data from vital and health statistics, number 347, October 27, 2004) as applied to claims 1, 3, 9 and 28-29 above, and further in view of Paradisi et al. (Antibiotic Therapy, Part II, Vol. 85 No. 1, January 2001).
The teachings of Rupp et al., Biavasco et al. and Ogden et al. with respect to claims 1, 3, 9 and 28-29 have been discussed above.
Rupp et al., Biavasco et al. and Ogden et al. do not teach the bacterial infection is a bacterial skin infection.
Paradisi et al. teach that S. aureus and coagulase-negative staphylococci such as S. epiderrnidis are important causes of infection of the bloodstream, cardiac valves, implanted devices, and skin, with repercussions on mortality and increased economic costs (Summary).
It would have been obvious to one of ordinary skill in the art at the time of the invention to treat cutaneous infections caused by S. epidermidis by administering a single dose of 20 mg/kg oritavancin because Paradisi et al. teach that coagulase-negative staphylococci such as S. epiderrnidis are important causes of infection of the skin, and further because Biavasco et al. teach that oritavancin has bacterial activity against Staphylococcus epidermidis and Staphylococcus haemolyticus, and Rupp et al. teach that a single dose of 20 mg/kg oritavancin exhibited excellent activity against vancomycin-resistant Enterococcus falyecium.
The skilled artisan would have been motivated to administer a single dose ranging from approximately 1480 to 1720 mg because Rupp et al. teach administering a single dose of 20 mg/kg oritavancin, and Ogden et al. teach that the mean weight of humans ranging from approximately 74 kg to 86 kg.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

This is a new rejection.
Claims 1, 3, 9 and 28-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-7, 9, 11-13, 15, and 17-18 of copending Application No. 14/914,792 in view of Rupp et al. (J Antimicrob Chemother. 2001 May; 47(5):705-707) and Biavasco et al. (Antimicrob Agents Chemother. 1997 Oct;41(10):2165-72). Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same method.
'792 claims a method of treating bacteremia (i.e. a bacterial infection) (claim 1), bacteremia and osteomyelitis (claim 7) and endocarditis (claim 13) in a subject comprising administering a therapeutically effective amount of oritavancin, wherein the bacteremia is caused by a Gram-positive organism (claims 3, 9, and 15) and the therapeutically effective amount of oritavancin is at least 1200 mg (claims 5-6, 11-12, and 17-18).  
The cited claims of '792 do not teach the bacteria recited in instant claims 1 and 28.  
‘792 also do not teach intravenous administration.
These deficiencies are cured by the teachings of Rupp et al. and Biavasco et al.
Specifically, Rupp et al. teach that oritavancin is administered intravenously to treat an infection caused by a gram-positive organism (i.e. Enterococcus faecium), and Biavasco et al. teach that LY333328 (i.e. oritavancin) has bacterial activity against the Staphylococcus epidermidis and Staphylococcus haemolyticus (Table 1).
Therefore, it would have been obvious to use the method of copending '792 to treat Staphylococcus epidermidis and Staphylococcus haemolyticus infections by intravenous administration of oritavancin with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

This is a new rejection.
Claims 1, 3, 9, 25 and 28-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-7, 9, 11-13, 15, and 17-18 of copending Application No. 14/914,792 in view of Rupp et al. (J Antimicrob Chemother. 2001 May; 47(5):705-707), Biavasco et al. (Antimicrob Agents Chemother. 1997 Oct;41(10):2165-72) and Sasaki et al. (British Journal of Dermatology 2003; 148: 46–50). Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same method.
The teachings of ‘792, Rupp et al. and Biavasco et al. with respect to claims 1, 3, 9 and 28-29 have been discussed above.
‘792, Rupp et al. and Biavasco et al. do not teach the bacterial infection is a bacterial skin infection.
Sasaki et al. teach that Staphylococcus skin infection is characterized by the infiltration of numerous neutrophils within the epidermis, and further teach that the effects of staphylococci on cytokine production from keratinocytes was investigated to 
Sasaki et al. also teach that S. epidermidis induced directly cytokines IL-6 and IL-8 production from human keratinocytes without activated macrophages (page 50, left column, 2nd para).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the method of ‘792 to treat cutaneous infections caused by S. epidermidis by administering at least 1200 mg oritavancin because Sasaki et al. teach that S. epidermidis induced directly cytokines IL-6 and IL-8 production from human keratinocytes (i.e. the mechanisms of neutrophil infiltration within the epidermis in cutaneous microbial infection), and further because Biavasco et al. teach that oritavancin has bacterial activity against Staphylococcus epidermidis and Staphylococcus haemolyticus.

This is a new rejection.
Claims 1, 3, 9, 25 and 28-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-7, 9, 11-13, 15, and 17-18 of copending Application No. 14/914,792 in view of Rupp et al. (J Antimicrob Chemother. 2001 May; 47(5):705-707), Biavasco et al. (Antimicrob Agents Chemother. 1997 Oct;41(10):2165-72) and Paradisi et al. (Antibiotic Therapy, Part II, Vol. 85 No. 1, January 2001). Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same method.
The teachings of ‘792, Rupp et al. and Biavasco et al. with respect to claims 1, 3, 9 and 28-29 have been discussed above.
‘792, Rupp et al. and Biavasco et al. do not teach the bacterial infection is a bacterial skin infection.
Paradisi et al. teach that S. aureus and coagulase-negative staphylococci such as S. epiderrnidis are important causes of infection of the bloodstream, cardiac valves, implanted devices, and skin, with repercussions on mortality and increased economic costs (Summary).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the method of ‘792 to treat bacterial skin infections caused by S. epidermidis by administering at least 1200 mg oritavancin because Paradisi et al. teach that coagulase-negative staphylococci such as S. epiderrnidis are important causes of infection of the skin, and further because Biavasco et al. teach that oritavancin has bacterial activity against Staphylococcus epidermidis and Staphylococcus haemolyticus.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner




/SERGIO COFFA/Primary Examiner, Art Unit 1658